Order entered April 14, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01356-CR

                           ELIZABETH HENDERSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-63121-Q

                                            ORDER
       The Court REINSTATES the appeal.

       On March 17, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records had not been filed. On March 18, 2014, we received the clerk’s record.

On April 11, 2014, we received the reporter’s record. Therefore, in the interest of expediting the

appeal, we VACATE the March 17, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.




                                                       /s/    DAVID EVANS
                                                              JUSTICE